WILLIAM H. CRANDALL, Special Judge,
dissenting.
I respectfully dissent. I disagree with the majority which found that the evidence was sufficient to establish that the weapon which the defendant was carrying was concealed.
Generally, the test of concealment is whether the weapon is so carried as not to be discernible by ordinary observation. State v. Bordeaux, 337 S.W.2d 47, 49 (Mo.1960); State v. Crone, 399 S.W.2d 19, 21 (Mo.1966). The issue of concealment is normally a question to be decided by the trier of fact. In this case, however, there was not sufficient evidence as to the concealment of the weapon. The only testimony relating to the question of concealment came from Deputy Sheriff Whyte, who testified that he searched the defendant, and found the knife attached to his right leg by means of a rubber band. There was no evidence that Deputy Whyte could not see the weapon when he approached the defendant, or that the weapon was not visible, or that the defendant’s clothing prevented a view of the weapon. In short, the record is devoid of any further reference relating to the alleged concealment of the weapon. The inference, that because the officer searched the defendant that, therefore, the weapon was concealed is not sound logic. Such an inference would shift the burden of going forward with the evidence to the defendant to show that the weapon was not concealed.
I would therefore reverse the judgment of conviction and remand the case for trial.